DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of Parent Application No. EP 18186489.3, filed in The European Patent Office on 31 July 2018 has been received.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2021 has been entered.

Claim Objections
In claim 1, the language “… and wherein the drain element is configured so that urine can flow from …” should be changed for clarity. 
Claim 1, calls for “… wherein the sealing is arranged between the second opening and the branch off of the second conduit; and 
a sealing blocking flow of a liquid from the first opening to the second opening.” This language appears to first reference the sealing and then introduce it as a limitation. Examiner advises to first introduce the limitation before referencing it. 
For example, “…wherein [[the]] a sealing is arranged between the second opening and the branch off of the second conduit; and 
wherein the flexible cleaning cable passes through [[a]] the sealing [[blocking]] so that the sealing blocks flow of a liquid from the first opening to the second opening.” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 6, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a human being. 
Claim 1 calls for “… wherein the flexible cleaning cable is adapted to be introduced into a lumen of a catheter inserted into a patient … wherein the first opening is configured to be connected to the catheter inserted into a patient …” this language should be changed to remove the patient from the claim scope. 

Claims 4, 6, 14 and 15 are rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 calls for “… wherein the proximal end of the catheter is positioned releasably in the patient …” This language is ambiguous since it can be interpreted to mean a catheter that is temporarily inserted in a patient, or a catheter that is positioned such that it communicates with the bladder to enable the drainage of urine (¶ [0044] The proximal end of the catheter 102 is positioned releasably in the bladder of the patient such that the patient can release urine). In this case, the phrase appears to describe both features. 
Claims 4, 6, 14 and 15 are rejected for depending on a rejected parent claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nickerson; Terry P. et al. (US 20160001036 A1) in view of Nakano; Taiga et al. (US 20170348019 A1) in view of Oaki; Yoshinao et al. (US 5251356 A). 
Regarding claim 1, Nickerson discloses a catheter desobstruction system comprising a catheter desobstruction apparatus (¶ [0003], devices and methods for 
a flexible cleaning cable (¶ [0030], wire 240);
comprising at its proximal end a desintegration tool (¶ [0039], brush-like member 242 includes bristles 244); and 
at its distal end a cable coupling (¶ [0037], a handle 246 at the proximal end of wire 240);
wherein the flexible catheter is adapted to be introduced into a lumen of a catheter (¶ [0043], FIG. 3, example drainage tube obstruction extractor 200 is shown inserted in medical drainage tube 110 to remove obstruction 140);
inserted into a patient, wherein the proximal end of the catheter is positioned releasably in the patient (¶ [0005], Medical drainage tubes can create a pathway from a location in the interior of a body to the surface of the body for withdrawal of fluids and discharges from a wound, sore, cavity, and the like; ¶ [0027], medical drainage tube 110 that transmits bodily fluids to a collection bag 120); 
a drain element having a first opening, a second opening and a third opening (annotated Fig. 2 shows that luer fitting connector 220 has three openings);

    PNG
    media_image1.png
    397
    1085
    media_image1.png
    Greyscale


the flexible cleaning cable passes through first and second openings (Figs. 2 and 3 show that wire 240 passes through the first and second openings of luer fitting connector 220);
the third opening is in fluid communication with the first opening (Fig. 2 shows that barrel 224 communicates with catheter 210); 
wherein the first opening is opposite to the second opening (Fig. 2, the first and second openings are opposite to each other); and 
wherein the third opening is configured to be connected to at least one of a tube, a pipe, a bag and a container (¶ [0035], cap 222 can be removed and a compatible syringe or tube can be coupled to barrel 224); and 
wherein the drain element is configured that urine can flow from the first opening to the third opening (Fig. 2, luer fitting connector 220 has an open lumen between its first and third openings);
wherein the drain element comprises a first conduit extending from the first opening to the second opening (Fig. 2, luer fitting connector 220 has an open lumen between its first and second openings); and 
a second conduit branching off from the first conduit (Fig. 2, barrel 224 is formed as a branch extending from the main linear conduit of connector 220); 

wherein the flexible cleaning cable passes through a sealing blocking flow of a liquid from the first opening to the second opening (¶ [0034], gel lock 234 is a sealing material that can allow wire 240 to pass through end cap 230 while maintaining a liquid seal). 
Regarding the proximal and distal ends of the device, Nickerson reverses the naming convention of these directions relative to Applicant’s invention. 
Regarding the limitation of a flexible catheter being adapted to be introduced into a lumen of a catheter and a first opening configured to be connected to a catheter inserted into a patient, Nickerson discloses that both wire 240 and catheter 210 are introduced into drainage tube 110 (¶ [0043]). Nickerson also discloses a temporary or removable connection between catheter 210 and luer fitting connector 220 (¶ [0035], luer fitting connector 220 can be … a barbed connection, a compression clamp). Therefore, wire 240 can also be introduced independently into another catheter for cleaning it. That is, wire 240 can be introduced along with catheter 210, or separated from catheter 210 and introduced separately. 
Nickerson teaches the invention substantially as claimed by Applicant with the exception of a catheter desobstruction drive, motor, actor, force sensor and controller adapted to control the motor and actor. Nakano discloses a medical device and method for cutting substances inside a body lumen (¶ [0005]-[0007], [0086], medical device 10; ¶ [0153], FIGS. 14 and 15, medical device 200), comprising: 

wherein the desobstruction apparatus comprises a flexible cable comprising at its proximal end a desintegration tool (¶ [0088], cutting unit 40 … drive shaft 60); and 
at its distal end a cable coupling (¶ [0088], distal tube 75 which interlocks with a distal side of the linear shaft 70; ¶ [0155], FIGS. 14 and 15, interlock portion 320 which interlocks proximal portions of the drive haft 240 and the linear motion shaft 250 with each other); 
wherein the flexible cable is adapted to be introduced into a lumen of a catheter (¶ [0088], outer sheath 80 which can accommodate the cutting unit 40);

    PNG
    media_image2.png
    713
    945
    media_image2.png
    Greyscale
a fluid element having a first opening, a second opening and a third opening (annotated Fig. 14 shows three openings connected to liquid supply unit 350);
wherein the first opening is adapted to be connected to the catheter (¶ [0171], the outer sheath 270 is fitted and fixed to the first housing 351 from the distal side);  
the first and second openings are adapted that the cable can pass through the first and second opening (¶ [0171], the drive shaft 240 entering the inside of the first housing 351 after passing through the inside of the outer sheath 270); 

a desobstruction drive (¶ [0088], operation unit 90; ¶ [0155], operation unit 290); 
wherein the desobstruction drive comprises:
a drive coupling configured to be connected releasably with a cable coupling of the flexible cleaning cable (¶ [0170], a connection tube 354 which connects the container bag 352 and the first housing 351 to each other);
a motor configured for rotating the drive coupling (¶ [0173], motor 96 which serves as a drive source);   
an actor translationally moving the drive coupling (¶ [0178], the moving mechanism 340 can include a dial 360; ¶ [0180], if the feed screw 361 is rotated, the moving base 370 is not rotatable with respect to the third housing 390, and is linearly movable along the rotation axis X);
a force sensor configured to determine the force acting on the drive coupling in the translational direction (¶ [0168], sensor 311 for detecting pushing/pulling resistance (resistance in the axial direction) acting on the drive shaft 240); and 
a controller configured to control the motor, wherein the controller is configured to operate the motor to rotate the drive coupling (¶ [0173], control unit 300 which controls current supply to the motor 96; ¶ [0177] If power is supplied to the motor 96 via a cable 301 and the rotary shaft 95 of the motor 96 is rotated, the driven gear 61 meshing with the drive gear 94 is rotated, and the drive shaft 240 supported by the first bearing portion 331 and the second bearing portion 332 is rotated).

Nickerson and Nakano lack a controller configured to control both the motor and actor. Oaki discloses a device for cleaning a pipe passage (col. 1, lines 5-10; col. 2, lines 21-25, cleaning device 1), comprising:
a desobstruction apparatus (col. 2, lines 47-49, long brush 25); 
a desobstruction drive (col. 2, lines 47-49, brush drive section 28 and a control section 30); 
wherein the desobstruction apparatus comprises a flexible cable (col. 2, lines 47-49, long brush 25); 
wherein the desobstruction drive comprises:
a motor configured for rotating a drive coupling (col. 2, lines 50-61, a second motor 35 is connected to the rotating rollers 34 to rotate them in a direction in which the brush 25 is rotated); 
an actor translationally moving the drive coupling (col. 2, lines 50-61, a first motor 33 is connected to the reciprocating rollers 32 to rotate them in a direction in which the brush 25 is reciprocated); 

wherein the controller is configured to operate the motor to rotate the drive coupling and to operate the actor to move the drive coupling in the proximal direction (col. 3, lines 21-33, When the switch 48 is switched forward (F) as shown in FIG. 3, for example, signal is sent to the first motor driver 36. The first motor 33 is thus driven to rotate the rollers 32 so as to move the brush forward. When the switch 46 is switched to the alternate minute rotation mode (A) at the same time, a signal is sent to the second motor driver 38, by which the second motor is driven to rotate the rollers 34 so as to rotate the brush 25 minutely and alternately to the right and left). 
Oaki automates both the rotation and linear movement of a cleaning device. One would be motivated to modify Nickerson and Nakano by configuring a controller to instruct both a rotating motor and linear actor as taught by Oaki to automate all forms of motion for a cleaning device. Therefore, it would have been obvious to modify Nickerson and Nakano with the controller and motorized actor of Oaki in order to uniformly automate the movements of a cleaning device and reduce operator fatigue. 

 Regarding claim 4, Nickerson discloses a catheter desobstruction system 
wherein the drain element has a generally T-shaped configuration (Figs. 2, 3, luer fitting connector 220 has a generally T-shaped configuration). 

Regarding claims 14 and 15, Nickerson discloses a method including introducing the proximal end of the flexible cleaning cable into a lumen of the catheter (¶ [0054], at operation 610, the extractor device is inserted in a drainage tube that contains an obstruction); and
moving the flexible cleaning cable in the proximal direction (¶ [0055], at operation 630, the extractor device's brush-like member is pushed out of the distal tip of the extractor device's catheter).
Nickerson does not rotate the flexible cleaning cable by a motor or move the flexible cleaning cable by an actor. Nakano discloses a treatment method for cutting substances inside a body lumen (¶ [0007], [0127]); including:
introducing the proximal end of the flexible cable into a lumen (¶ [0132], FIG. 10B, the proximal end portion of the shaft portion 113 is caused to reach the inside of the blood vessel via the guiding catheter 140. Then, as illustrated in FIG. 11A, the outer sheath 80 is moved to the proximal side, and the cutting unit 40 and the support portion 50 are exposed inside the blood vessel); and
rotating the proximal end of the flexible cleaning cable by the motor of the catheter desobstruction drive (¶ [0116], the switch 98 is turned on and the rotary shaft 95 of the motor 96 is rotated, thereby rotating the driven gear 61 meshing with the drive gear 94 and rotating the drive shaft 60); and 
further comprising moving the flexible cleaning cable a predetermined distance in the proximal and distal directions and rotating the proximal end of the flexible cleaning cable by the motor (¶ [0168], sensor 311 for detecting pushing/pulling resistance … and a measuring device 312 which calculates the pushing/pulling resistance by receiving a 
Regarding the steps of moving the cleaning cable in proximal and distal directions and stopping rotation, Nakano describes a method where a user translates and rotates a cable as needed, by rotating dial 360 and activating a motor 96 (¶ [0184], the operator can stop the motor 96, can stop pushing or pulling, or can change a diameter of the cutting unit 220 by rotating the dial 360). While using Nakano’s system, the user will also monitor feedback from a force sensor which indicates strain on the cable and also shuts down the motor if a threshold is exceeded (¶ [0155], pushing/pulling resistance measuring unit 310 (detection unit) which is attached to the drive shaft 240; ¶ [0205], when the pushing/pulling resistance exceeds a preset threshold value, the control unit 300 stops the rotation of the motor 96). 
Nakano automates the rotation of a cleaning device, to reduce operator fatigue and more effectively remove substances from a lumen. Regarding rationale and motivation to modify Nickerson with Nakano’s motor, see discussion of claim 1 above. 
Nickerson and Nakano do not move the flexible cleaning cable by an actor. Oaki discloses a method that moves the flexible cleaning cable in proximal and distal directions by the actor (col. 2, lines 50-61, a first motor 33 is connected to the reciprocating rollers 32 to rotate them in a direction in which the brush 25 is reciprocated; col. 3, lines 21-33, when the switch 48 is switched forward (F) … signal is sent to the first motor driver 36 … so as to move the brush forward).  
. 
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nickerson, Nakano and Oaki, further in view of McBride, Barry (US 20050070882).
Regarding claim 6, Nickerson, Nakano and Oaki teach the invention substantially as claimed by Applicant with the exception of sterile packaging. McBride discloses a urinary catheter set (¶ [0001], [0028], FIG. 1, catheter set 10), comprising:
a catheter (¶ [0028], urinary catheter 20);
wherein the catheter and other accessories are located in a sterile packaging (¶ [0028], sterile package 30). 
McBride ensures that a medical instrument remains sterile until it is used (¶ [0001], [0009]). One would be motivated to modify Nickerson, Nakano and Oaki with the sterile packaging of McBride since Nickerson calls for packaging the apparatus (¶ [0077], the described components and systems can generally be integrated together in a single product or packaged into multiple products). Therefore, it would have been obvious to modify Nickerson, Nakano and Oaki with the sterile packaging of McBride in order to package the apparatus and keep it sterile until use. 

Response to Arguments
The objections to claim 1 for minor informalities and the rejection of claim 1 under 35 USC § 112 are withdrawn in view of the amendments filed 11 October 2021. 

Applicant’s arguments filed 11 October 2021 regarding the rejection of claims 1, 4, 6, 14 and 15 as amended, under 35 USC § 103 over Nickerson, Nakano, Oaki and McBride, have been fully considered but are not persuasive.  Therefore, the rejections are maintained. 
Applicant submits that Nickerson (US 2016/0001036 Al) discloses in paragraphs [0035], [0045], [0049] and [0064] that the Luer fitting connector 220, 720, which is configured for introducing an irrigation fluid into the catheter (remarks p. 1). Applicant reasons that thus, Nickerson teaches away from the present invention, since claim 1 claims that urine can flow from the catheter to the first opening and is drained by the third opening (remarks p. 1). Examiner responds that Nickerson is cited as teaching the structures necessary for draining fluid through a catheter, not necessarily the method of using a catheter. Claim 1 calls for a “catheter desobstruction system, comprising a catheter desobstruction apparatus and a catheter desobstructing drive,” not necessarily the steps of using it. The claims specify a drain element having a first opening, a second opening and a third opening, and Nickerson teaches these features in Fig. 2. Although Nickerson calls for attaching an irrigation source to Luer fitting connector 220 / 720, the connector is also capable of transferring fluid in the other direction away from the patient. Nickerson discloses standard Luer interfaces, which are widely known and compatible with existing drain tubes. Additionally, Nickerson describes the catheter as a drainage tube, which is used to remove fluid from a target site (¶ [0007], removing an obstruction from a medical drainage tube; ¶ [0014], ensuring drainage tube patency 
Applicant asserts that Nickerson discloses in paragraphs [0066] and [0067] that the opening 748 is connected to a suction source to draw liquids and other materials from the aspiration catheter (remarks p. 2). Applicant reasons that it is impossible to connect a drive to the opening 748, since urine will flow into the drive and destroy the drive (remarks p. 2). Examiner notes that the rejection does not cite Fig. 7 of Nickerson, and instead cites the embodiment of Fig. 2. In Fig. 2, Luer fitting connector 220 includes a barrel 224 that branches from the main conduit, and permits connection to any fluid source or drain. The rejection modifies Fig. 2 of Nickerson by attaching the rotary and linear desobstruction drives of Nakano and Oaki to wire 240 of Nickerson. 
 Applicant contends that Nickerson is completely silent about a sealing arranged at the second opening through which the flexible cleaning cable passes for blocking flow of a liquid (remarks p. 2). Examiner replies that Nickerson explicitly discloses a sealing at the second which surrounds a cable and blocks fluid flow, in Fig. 2 (¶ [0034], In some embodiments, gel lock 234 is a sealing material that can allow wire 240 to pass through end cap 230 while maintaining a liquid seal). 
The applicant submits that with the present invention the urine can flow from the first opening to the second opening without jeopardizing the drive connected to the third opening (remarks p. 2). Examiner notes that the specification and drawings do not describe urine flow from the first to the second opening and instead describe flow from the first to the third opening (¶ [0013], The third opening is in fluid communication with the first opening; ¶ [0023], The urine will be released by the drain element only by the 
The applicant submits that in the system the liquid will flow uncontrolled through the opening 234 from the catheter 210 (remarks p. 2). Examiner responds that Nickerson explicitly discloses a sealing at the second which surrounds a cable and blocks fluid flow, in Fig. 2 (¶ [0034], gel lock 234 is a sealing material that can allow wire 240 to pass through end cap 230 while maintaining a liquid seal … gel lock 234 can be a urethane gel, silicone gel, polymer hydrogel, or other suitable flexible lubricous material or combination of materials). 
Applicant asserts that the catheter 210 of Nickerson is not (directly) inserted into the patient but into the medical drainage tube 110 (remarks p. 2). Examiner acknowledges that Nickerson describes a separate structure that drains fluid from the patient. However, catheter 210 is also fully capable of draining fluid from a target site. For example, Luer fitting connector 220 is described as removably connected to catheter 210 with a temporary or removable connection (¶ [0035], luer fitting connector 220 can be a molded plastic component that is attached to catheter 220 by … a barbed connection). This type of interface is widely known in the art, and operates by stretching the flexible material of a catheter around a tapered connector. 

A skilled artisan would have been able to modify Nickerson with the translational force sensor of Nakano by connecting wire 240 to the desobstruction drive of Nakano, and operating the system under the direction of Nakano’s controller. The system can further be modified with Oaki’s translational actor by connecting the drive system to reciprocating rollers 32. 
Applicant submits that Nickerson teaches away from the present invention since the catheter 210 and the brush like member 242 must be introduced into the medical drainage tube 110 (remarks p. 2). Applicant asserts that there is no hint that opening 214 is positioned at the distal end of the medical drainage tube 110, since a tip is formed at the distal end of the catheter 210 for introducing the catheter 210 into the medical drainage tube 11 (remarks p. 2). Examiner replies that catheter 210 is also 
Applicant contends that the opening 214 must be searingly coupled with the distal end of the medical drainage tube 110 to prevent liquid from spilling out in an uncontrolled manner from the medical drainage tube 110 (remarks p. 3). Applicant reasons that thus, it is not possible to introduce only the brush like member 242 into the medical drainage tube 110 without the catheter 210 (remarks p. 3). Examiner finds that Nickerson discloses a releasable connection between the distal end of Luer fitting connector 220 and catheter 210 (¶ [0035], luer fitting connector 220 can be a molded plastic component that is attached to catheter 220 by … a barbed connection). This type of frictional connection can temporarily and reversibly connect Luer fitting connector 220 with catheter 210, and will permit the brush like member 242 to be introduced into, or removed from catheter 210. 
 Applicant submits that according to paragraph [0179] of Nakano the movement of the cutting unit 220 is caused manually by the dial 360 (remarks p. 3). Applicant reasons that thus, Nakano cannot suggest an actor driving in the translatory direction (remarks p. 3). Examiner notes that Nakano is not cited as teaching an automated translational actor. Oaki is instead cited as teaching this feature (reciprocating rollers 32). 
Applicant asserts that in a hypothetical combination of Nickerson and Nakano the cutting unit 220 of Nakano would pass through the uncontrolledly moving catheter 210 of Nickerson (remarks p. 3). Examiner replies that Nakano provides an automated 
Applicant contends that Oaki is completely silent about a coupling and a force sensor (remarks p. 3). Examiner responds that Nakano is instead cited as teaching a force sensor (¶ [0168], sensor 311 for detecting pushing/pulling resistance (resistance in the axial direction) acting on the drive shaft 240). 
Applicant submits that in a hypothetical combination of Nickerson and Oaki the filaments-planted brush portion 25b of the brush 25 of Oaki would pass through the uncontrolledly moving catheter 210 of Nickerson (remarks p. 4). Examiner notes that Oaki is cited as teaching an automatic translational actor, not necessarily a brush or cleaning cable. Nickerson is cited as the primary reference and teaches a cleaning cable (Fig. 2, wire 240). 
Applicant asserts that however, as explained above with Nickerson the brush like member 242 is not reciprocated (remarks p. 4). Examiner notes that the rejection modifies Nickerson with the teachings of Oaki to impart a linear or translational movement. Nickerson can be modified with the linear movement of Oaki by connecting a drive system that includes reciprocating rollers 32. 
Applicant contends that the person skilled in the art would not combine Nakano and Oaki, since in the system of Nakano a reciprocating movement is undesired (remarks p. 4). Examiner replies that Nakano explicitly provides a mechanism for 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Panian; Justin P.	US 20180014840 A1
Mische; Hans A. et al.	US 5792157 A
Stevens; Robert C.	US 6193735 B1
Monetti; Richard R. et al.	US 6030397 A
Willard; Lloyd K. et al.	US 5419774 A
Shiber; Samuel	US 6767353 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/Adam Marcetich/
Primary Examiner, Art Unit 3781